DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  

Regarding claim 1, the claim is missing a period (“.”) at the end of the claim. 

Regarding claim 9, the claim recites, in part, “said processor and said memory are arranged to perform operations comprising determining a current speed of said second vehicle, then, if said first deceleration speed is less than this determined current speed, in replacing said first deceleration speed by a second deceleration speed greater than said determined current speed” (lines 10-15) (emphasis added). The emphasized word “in” in the claim is erroneous and renders the clause grammatically incorrect. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites, in part, “knowing the radius of curvature of a future portion that the first vehicle is about to take along a first traffic lane” (lines 2-4) (emphasis added). The term “about to take” is indefinite, as it is unclear what distance or time in the future constitutes the vehicle being “about to take” the future portion. The specification does not provide a definition for what constitutes a future portion being “about to be taken”. 
In other words, it is unclear if the future portion is 5 meters away, 50 meters away, or 5000 meters away from a current position of the first vehicle. As such, it is impossible to determine the meets and bounds of the claim limitation. 

The claim further recites “a radius of curvature of said future portion” in lines 5-6. The claim previously also recites “the radius of curvature of a future portion” in lines 2-3. As such, it is unclear in lines 5-6 if the recited “a radius of curvature of said future portion” is the same as the previously recited “the radius of curvature of a future portion” or a different radius of curvature. 
Should Applicant desire the two to refer to the same radius of curvature, Examiner suggests amending the recitation in lines 5-6 to read as “the radius of curvature of said future portion.”

Appropriate clarification is required.  

Regarding claims 2-7, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 2, the claim recites “a second deceleration speed” in lines 4-5. Claim 2 depends from claim 1, which also recites “a second deceleration speed” in lines 12-13. Therefore, it is unclear if the “a second deceleration speed” recited in claim 2 is the same as the “a second deceleration speed” recited in claim 1, or a different speed altogether. 
Appropriate clarification is required. 
For the purpose of further Examination on the merits, Examiner will treat the two recitations of “a second deceleration speed” to reference the same claim element. 

Further regarding claim 3, the claim recites “a second deceleration speed” in lines 3-4. Claim 3 depends from claim 1, which also recites “a second deceleration speed” in lines 12-13. Therefore, it is unclear if the “a second deceleration speed” recited in claim 3 is the same as the “a second deceleration speed” recited in claim 1, or a different speed altogether. 

The claim further recites “a second deceleration speed is imposed which is less than or equal to said determined maximum deceleration speed and therefore less than or equal to said current speed” (lines 3-6). However, claim 3 depends from claim 1, which recites “a second deceleration speed greater than said determined current speed” (line 13) (emphasis added). Therefore, it is unclear how the and greater than the current speed at the same time. 

Appropriate clarification is required. 

Further regarding claim 6, the claim recites “a second deceleration speed” in lines 2-3. Claim 6 depends from claim 1, which also recites “a second deceleration speed” in lines 12-13. Therefore, it is unclear if the “a second deceleration speed” recited in claim 6 is the same as the “a second deceleration speed” recited in claim 1, or a different speed altogether. 
Appropriate clarification is required. 
For the purpose of further Examination on the merits, Examiner will treat the two recitations of “a second deceleration speed” to reference the same claim element. 

Regarding claim 8, the claim recites “instructions which, when it is executed by a processing means, is suitable for implementing the speed regulation method according to claim 1” (lines 2-4). Accordingly, claim 8 is rejected for the same reasons as claim 1 above, as claim 8 recites all the limitations of claim 1 and does not cure the deficiencies of claim 1 noted above. 
Additionally, it is unclear what makes the instructions “suitable” for implementing the speed regulation method according to claim 1. That is, the claim and the associated specification does not disclose what the instructions must contain in order to be “suitable” for implementing the speed regulation method according to claim 1. 

The claim further recites “regulate the speed of said first vehicle and knowing the radius of curvature of a future portion that it is preparing to adopt in a first traffic lane along which it is traveling” 
For the purpose of further examination on the merits, Examiner will treat the recitations of the word “it” in the claim to refer to the claimed “first vehicle.” 

Appropriate clarification is required. 

Regarding claim 9, the claim recites “[a] speed regulation device for a first at least partially self-driving vehicle and knowing the radius of curvature of a future portion” (lines 1-3) (emphasis added). It is unclear which element is “knowing” the radius of curvature of a future portion, the speed regulation device or the first at least partially self-driving vehicle. 

The claim additionally recites “knowing the radius of curvature of a future portion that it is about to take along a first traffic lane on which it is traveling” (lines 2-3) (emphasis added). It is unclear what element is being referenced by “it” in the claim limitation. 
For the purpose of further examination on the merits, Examiner will treat the recitations of the word “it” in the claim to refer to the claimed “first at least partially self-driving vehicle.” 
Furthermore, as noted above in the rejection of claim 1, the term “about to take” is indefinite, as it is unclear what distance or time in the future constitutes the vehicle being “about to take” the future portion. The specification does not provide a definition for what constitutes a future portion being “about to be taken”. 
In other words, it is unclear if the future portion is 5 meters away, 50 meters away, or 5000 meters away from a current position of the first vehicle. As such, it is impossible to determine the meets and bounds of the claim limitation. 

Furthermore, the claim recites “a radius of curvature of said future portion” in line 6. The claim previously also recites “the radius of curvature of a future portion” in lines 2-3. As such, it is unclear in line 6 if the recited “a radius of curvature of said future portion” is the same as the previously recited “the radius of curvature of a future portion” or a different radius of curvature. 
Should Applicant desire the two to refer to the same radius of curvature, Examiner suggests amending the recitation in line 6 to read as “the radius of curvature of said future portion.”

The claim further recites “the operations” in line 7. There is insufficient antecedent basis for this limitation in the claim. 

Appropriate clarification is required.  

Regarding claim 10, the claim recites “[a] vehicle which is at least partially self-driving and knowing the radius of curvature of a future portion which it is preparing to taking in a first traffic lane along which it is traveling” (lines 1-3). It is unclear what element is being referenced by “it” in the claim limitation. 
For the purpose of further examination on the merits, Examiner will treat the recitations of the word “it” in the claim to refer to the claimed “vehicle.” 

The claim further recites “the vehicle comprises a speed regulation device according to claim 9” (lines 4-5). Accordingly, claim 10 is rejected for the same reasons as claim 9 above, as claim 10 recites all the limitations of claim 9 and does not cure the deficiencies of claim 9 noted above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program product comprising a set of instructions.” 
Under a broadest reasonable interpretation, a “computer program product” can be merely a software program, or even a transitory signal. Products that do not have a physical or tangible form, such as a computer program or a transitory form of signal transmission, are not directed to any of the statutory categories of patent-eligible subject matter (see MPEP 2106.03, Section I). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al. (United States Patent Application Publication No. US 2020/0180617 A1) [hereinafter “Tezuka”] in view of Shimakage (United States Patent Application Publication No. US 2019/0359215 A1).

 Regarding claim 1, Tezuka teaches a method for regulating the speed of a first vehicle (vehicle VA), said first vehicle being an at least partially self-driving vehicle (see at least [0008]-[0017]), and knowing the radius of curvature of a future portion that the first vehicle is about to take along a first traffic lane in which the first vehicle is traveling and adjacent to a second traffic lane (future curvature FC; see Figure 3 and [0118]-[0121]), said method comprising a step in which, if a radius of curvature of said future portion representative of a bend is detected, a deceleration phase down to a first deceleration speed adapted to said radius of curvature is imposed on said first vehicle (see [0008]-[0030], [0118]-[0121], and [0131]-[0141]).

Tezuka does not expressly teach when said first vehicle is overtaking a second vehicle traveling along said second traffic lane, a current speed of said second vehicle is determined, then, if said first 
Shimakage also generally teaches a method for automated travel control of a subject vehicle along a curve (see Abstract). Shimakage teaches that when it is determined that the vehicle is going to enter a curved road section, it is determined whether a second vehicle is present in a second traffic lane adjacent to the traffic lane of the host vehicle (steps S101-S106; see [0027]-[0037]). Shimakage teaches in such a situation, the vehicle control device 180 determines if the host vehicle can pass the second vehicle before reaching the starting point of the curve based on a relative speed difference between the two vehicles, and if so, executes speed control to allow the host vehicle to continue travel to go past the second vehicle (see steps S109-S110 and [0057]-[0061]). Shimakage teaches this allows the host vehicle to complete a passing maneuver and prevents the host vehicle from travelling side by side with the second vehicle during the curve travel, which can present an uneasy feeling to a driver of the host vehicle (see [0004]-[0006] and [0068]-[0069]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Tezuka such that when said first vehicle is overtaking a second vehicle traveling along said second traffic lane, a current speed of said second vehicle is determined, then, if said first deceleration speed is less than this determined current speed, said first deceleration speed is replaced by a second deceleration speed greater than said determined current speed that still satisfies the speed constraints taught by Tezuka, in view of Shimakage, as Shimakage teaches doing so allows the host vehicle to pass the second vehicle as desired and prevents an uneasy feeling from being imparted on the driver due to side-by-side travel in the curve. 

Regarding claim 2, the combination of Tezuka and Shimakage further teaches a maximum deceleration speed is determined as a function of a first maximum transverse acceleration that said first 

Regarding claim 3, the combination of Tezuka and Shimakage further teaches when said determined maximum deceleration speed is less than or equal to said current speed of the second vehicle, a second deceleration speed is imposed which is less than or equal to said determined maximum deceleration speed and therefore less than or equal to said current speed (see again [0008]-[0021] and [0131]-[0141] of Tezuka and the rejection of claim 1 above; note that Tezuka teaches the speed is limited to the determined maximum deceleration speed associated with the maximum lateral acceleration; accordingly, if the maximum deceleration speed is less than or equal to the current speed of the second vehicle, the applied second deceleration speed would be less than the maximum deceleration speed and, in turn, less than the current speed of the second vehicle). 

Regarding claim 4, the combination of Tezuka and Shimakage further teaches the maximum deceleration speed is further determined as a function of a second maximum transverse acceleration respecting a minimum level of passenger comfort of said first vehicle (see again [0008]-[0021] and [0131]-[0141] of Tezuka). 

Regarding claim 5, the combination of Tezuka and Shimakage further teaches said maximum deceleration speed is further determined as a function of the presence of another vehicle followed by said first vehicle (see steps S113-S116 and S112 of Shimakage; see also [0063]-[0069] of Shimakage, whereby host vehicle speed is limited to maintain a set inter-vehicle distance from a vehicle traveling in front of the host vehicle in the same traveling lane). 

Regarding claim 6, the combination of Tezuka and Shimakage further teaches a second deceleration speed is further determined as a function of the presence of another vehicle followed by said first vehicle (see steps S113-S116 and S112 of Shimakage; see also [0063]-[0069] of Shimakage, whereby host vehicle speed is limited to maintain a set inter-vehicle distance from a vehicle traveling in front of the host vehicle in the same traveling lane). 

Regarding claim 7, the combination of Tezuka and Shimakage does not expressly teach said replacement of said first deceleration speed by said second deceleration speed is not carried out when said first and second traffic lanes have different destinations. 
However, as noted above, Shimakage teaches the purpose in choosing a vehicle velocity to pass a second vehicle traveling in an adjacent lane before entry into the curve is to prevent the two vehicle from travelling side by side during the curved travel. However, if the two lanes diverge and have different destinations, then side-by-side travel would not occur during the curved travel, and the passing control taught by Shimakage would not be necessary.
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Tezuka and Shimakage such that when the map database 120 of Shimakage determines that the two lanes diverge, the replacement of said first deceleration speed by said second deceleration speed is not carried out, as the risk of side-by-side travel does not exist and therefore the optimal deceleration speed determined by the teachings of Tezuka can instead be utilized for stable and comfortable traveling. 

Regarding claim 8, the combination of Tezuka and Shimakage, as applied to claim 1 above, teaches a computer program product comprising a set of instructions which, when it is executed by a 

Regarding claim 9, the combination of Tezuka and Shimakage, as applied to claim 1 above, teaches a speed regulation device (vehicle control device illustrated in Figure 1 of Tezuka) for a first at least partially self-driving vehicle (see at least [0008]-[0017] of Tezuka), and knowing the radius of curvature of a future portion that it is about to take along a first traffic lane on which it is traveling and adjacent to a second traffic lane (future curvature FC of Tezuka; see Figure 3 and [0118]-[0121] of Tezuka), said speed regulation device comprising at least one processor and at least one memory (see [0069] of Tezuka) arranged to perform, if a radius of curvature of said future portion representative of a bend is detected, the operations comprising imposing a deceleration phase down to a first deceleration speed adapted to said radius of curvature on said first vehicle (see [0008]-[0030], [0118]-[0121], and [0131]-[0141] of Tezuka), wherein, when said first vehicle is overtaking a second vehicle traveling along said second traffic lane, said processor and said memory are arranged to perform operations comprising determining a current speed of said second vehicle, then, if said first deceleration speed is less than this determined current speed, in replacing said first deceleration speed by a second deceleration speed greater than said determined current speed (see [0027]-[0037] and [0057]-[0061] of Shimakage and the rejection of claim 1 above).

Regarding claim 10, the combination of Tezuka and Shimakage, as applied to claim 1 above, teaches a vehicle (vehicle VA of Tezuka) which is at least partially self-driving (see at least [0008]-[0017] of Tezuka) and knowing the radius of curvature of a future portion which it is preparing to take in a first FC of Tezuka; see Figure 3 and [0118]-[0121] of Tezuka), characterized in that the vehicle comprises a speed regulation device according to claim 9 (see the rejection of claim 9 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ostafew (US 2021/0237769 A1) generally teaches:
Object avoidance by an autonomous vehicle (AV) is disclosed. A method includes detecting a first object along a coarse driveline of a drivable area of the AV; receiving a predicted path of the first object; determining, based on the predicted path of the first object, an adjusted drivable area; and determining a trajectory of the AV through the adjusted drivable area. A system includes a trajectory planner configured to detect a first object along a coarse driveline of a drivable area of the AV; receive a predicted path of the first object; determine, based on the predicted path of the first object, an adjusted drivable area; and determine a trajectory of the AV through the adjusted drivable area.

Akamatsu et al. (US 2020/0207372 A1) generally teaches:
A drive-assisted vehicle control device includes a controller that controls travel of a host vehicle. During travel on a curved route, the controller establishes a threshold value established as a boundary value for suppressing acceleration of the host vehicle. The threshold value is lower when another vehicle is present on an outside-peripheral-side curved route adjacent to a host-vehicle travel lane than when another vehicle is not present on the outside-peripheral-side 

Ohmura (US 2019/0389461 A1) generally teaches:
Disclosed is a vehicle control system (ECU 10) provided in a vehicle (1) is configured be operable to: detect a preceding vehicle (3) ahead of the vehicle (1), and set, in at least a part of a region around the preceding vehicle (3), a speed distribution zone (40, 50) defining a distribution zone of an allowable upper limit (V.sub.lim) of a relative speed of the vehicle (1) with respect to the preceding vehicle (3) in a traveling direction of the vehicle (1); and, when the vehicle (1) is within the speed distribution zone (40, 50), to execute traveling control of preventing the relative speed of the vehicle (1) with respect to the preceding vehicle (3) from exceeding the allowable upper limit V.sub.lim, wherein, when the preceding vehicle (3) is located on a curved road (5), the speed distribution zone (50) is set such that, in a lateral region of the speed distribution zone, a constant relative speed line (d, e, f) connecting plural points each having a same value of the allowable upper limit (V.sub.lim) is curved in conformity with a curvature of the curved road (5).

Watanabe et al. (US 2019/0232970 A1) generally teaches:
A command calculation unit calculates a target speed at each point on a road ahead of the own vehicle, and calculates a drive command for driving the own vehicle in the longitudinal direction of the own vehicle, based on the target speed and a current speed of the own vehicle. 

Mizoguchi (US 2018/0345953 A1) generally teaches:
A vehicle traveling control device includes: a deceleration correction determination unit, a lane detection evaluation unit, a control gain setting unit, and a deceleration control unit. The deceleration correction determination unit acquires information on a curve ahead of a host vehicle and determines on a basis of the curve information whether host vehicle speed deceleration correction is necessary during entry to the curve. The lane detection evaluation unit evaluates a road surface situation of a road prior to the curve entry by a state of detection of a lane ahead of the curve in a case where the deceleration correction is determined necessary. The control gain setting unit sets a control gain of the deceleration correction on a basis of an evaluation value of the lane detection state. The deceleration control unit performs host vehicle speed deceleration control during the curve entry on the basis of the control gain.

Maeda et al. (US 2016/0362106 A1) generally teaches:
[Objective] A possibility that a sense of discomfort or insecurity may be given to a driver when a self-vehicle overtakes a preceding vehicle in a follow-up control should be reduced.



Yamamura et al. (US 2007/0208485 A1) generally teaches:
A vehicle travel controlling apparatus and method in which a target vehicle speed for when a vehicle travels along a curve is calculated based on a radius of the curve, and the vehicle speed is controlled based on the calculated target vehicle speed. When an accelerator operation performed by a driver is detected, the controller corrects the target vehicle speed based on a vehicle position where the acceleration operation is performed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669